         Case 1:15-cr-00667-KPF Document 608 Filed 08/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


                                                      15 Cr. 667 (KPF)
                     -v.-
                                                           ORDER
MAURICE SESSUM,

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

        The Court is in receipt of Mr. Sessum’s request for reconsideration of the

Court’s denial of his motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A). (Dkt. #607). The Government is hereby ORDERED to respond

by September 2, 2020; Mr. Sessum may file a reply on or before September 9,

2020.


        SO ORDERED.

Dated:        August 19, 2020
              New York, New York             __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
